Citation Nr: 1102194	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  10-40 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran has verified active duty from March 1941 to May 1946 
and from July 1968 to November 1972.  There are also indications 
in the record that the Veteran had a total of 27 years of 
service.  

This appeal to the Board of Veterans' Appeals (Board) is from a 
June 2010 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Providence, Rhode Island.

The  the issue of a request for separate 20 percent 
evaluations for each lower extremity for bilateral 
arteriosclerosis obliterans has been raised by the record 
(in the December 20, 2010 Appellant's brief), but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for: ateriosclerotic heart 
disease, rated 60 percent disabling; bilateral arteriosclerosis 
obliterans, rated 20 percent disabling; bilateral hearing loss, 
rated 10 percent disabling; and residuals of a fracture of the 
right hand, rated as zero percent disabling; the Veteran's 
combined disability rating is 70 percent.  

2.  The Veteran's service-connected disabilities preclude him 
from obtaining or maintaining any form of substantially gainful 
employment consistent with his education and occupational 
background.



CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.340, 3.341, 4.1-4.14, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

The Veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation due 
solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  Consideration may be given to a Veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or the impairment 
caused by any non-service connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of his service 
connected disabilities and there is one disability ratable at 60 
percent or more, or, if more than one disability, at least one 
disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  Id.

Even if the ratings for a Veteran's disability fail to meet the 
first two objective bases upon which a permanent and total 
disability rating for compensation purposes may be established, 
the Veteran's disabilities may be considered under subjective 
criteria.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  38 C.F.R. § 4.16(b).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
discussed the meaning of "substantially gainful employment."  In 
this context, it noted the following standard announced by the 
United States Federal Court of Appeals in Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 
'basket case' before the courts find that there is an 
inability to engage in substantial gainful activity. 
The question must be looked at in a practical manner, 
and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits. The test is whether a particular job is 
realistically within the physical and mental 
capabilities of the claimant.

However, in order to be granted a TDIU, the Veteran's service-
connected disabilities, alone, must be sufficiently severe to 
produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).

To prevail on a claim based upon unemployability, it is necessary 
that the record reflect some factor that places the case in a 
different category than other Veterans with equal rating of 
disability.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
simple fact that a claimant is currently unemployed or has 
difficulty obtaining employment is not enough, however.  A high 
rating in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate question 
is whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  The question is whether the Veteran is capable of 
performing physical and mental acts required by employment, not 
whether the Veteran can find employment.  Id.  

Analysis

The Veteran indicated that he stopped working as a fireman in a 
boiler room in May 1991 and had been employed doing that from 
1974 to 1991.  He completed 4 years of high school and reported a 
5-month course in steam engineering in 1974.  As noted above, his 
service-connected disabilities are rated as follows:  
ateriosclerotic heart disease, rated 60 percent disabling; 
bilateral arteriosclerosis obliterans, rated 20 percent 
disabling; bilateral hearing loss, rated 10 percent disabling; 
and residuals of a fracture of the right hand, rated as zero 
percent disabling; the Veteran's combined disability rating is 70 
percent.  Thus, his combined disability rating is 70 percent.  
See 38 C.F.R. § 4.25 (2010).  

In this case, the evidence shows that the Veteran is not working 
and meets the schedular criteria for a consideration of a TDIU 
rating.  Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice-
connected condition and advancing age, which would justify a 
total rating based upon individual unemployability, due solely to 
the Veteran's service connected disability.  38 C.F.R. §§  
4.16(a), 4.19.  

After carefully reviewing the evidence of record, the Board 
concludes that the Veteran's service-connected disabilities 
alone, when considered in association with his educational 
attainment, occupational background and physical limitations, 
render him unable to secure or follow a substantially gainful 
occupation.

Private treatment records show that the Veteran underwent 
coronary artery bypass times four in April 2008.  A January 2010 
VA examiner, reviewing the Veteran's atherosclerotic heart 
disease, noted that the Veteran did not have dyspnea, fatigue, 
dizziness or syncope and no acute cardiac illness.  The examiner 
noted that the Veteran was "barely walking with a cane" and 
could not do a stress test.  

A February 2010 VA audiological examiner noted the Veteran had 
bilateral hearing loss and indicated there were some significant 
effects on his occupational activities.  The examiner opined that 
the Veteran would have difficulty communicating in any 
environment that is not a quiet, well-lighted room, with face-to-
face communication.  

In March 2010, the VA audiological examiner submitted an addendum 
that expanded on his February 2010 comments.  He opined that the 
Veteran's degree of hearing impairment would create difficulty 
hearing in adverse listening environments (background noise, 
multiple talkers, reverberant rooms, etc.).  The examiner opined 
that the Veteran could seek gainful sedentary and physical 
employment, provided he used hearing aids and reasonable 
accommodations were made by the employer to best facilitate a 
good listening environment (limited background noise, face to 
face communication), and limit the Veteran's exposure to 
potentially hazardous situations.  

In April 2010, a separate VA examiner reviewed the claims file 
and the January 2010 heart examination report focused on the 
Veteran's arteriosclerotic heart disease and opined that the 
Veteran is unemployable for physical employment but is able to 
engage in sedentary employment.  

VA treatment records show the Veteran suffers from a variety of 
service-connected and non service-connected conditions, including 
blindness in one eye, hypertension, hearing loss, ischemic heart 
disease, diabetes mellitus, hyperlipidemia, esophageal reflux, 
diabetic neuropathies and other maladies.   

While it may be true that the Veteran indicated that he has not 
worked in 20 years and is impacted by his nonservice-connected 
disabilities, his nonservice-connected disabilities do not 
detract from his unemployability related to service-connected 
disabilities.  The VA examiners have opined that the Veteran 
cannot pursue physically demanding employment because of his 
heart disability and is limited from working in sedentary 
environments that have background noise and multiple talkers, due 
to his service-connected hearing loss.  The Board also notes that 
the Veteran suffers from bilateral arteriosclerosis obliterans, 
which affects his walking and mobility, as shown by the comment 
from the January 2010 VA examiner that the Veteran was "barely 
walking with a cane."  The Veteran has clearly worked at jobs 
more manual than clerical in nature over the course of his career 
and the evidence shows that it would be difficult to even 
accomplish clerical tasks as his disabilities have worsened.  In 
addition, the Board notes that the Veteran's education is limited 
to high school, with a few additional months of training, 
followed after military service by 17 years employment as a 
fireman in a boiler room, which the Board notes is certainly not 
a clerical or fundamentally sedentary position.  

Moreover, the Board is not free based on the aforementioned 
evidence alone to substitute its own medical judgment in place of 
the competent medical opinions already provided for the record.  
In this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is not 
free to substitute its own judgment for that of an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

As was discussed in the law and regulations section above, the 
appropriate TDIU standard is not whether the Veteran is able to 
obtain any employment or to maintain marginal employment.  See 
Moore, 1 Vet. App. at 358.  Rather, the standard is a subjective 
one and is whether the Veteran can obtain and maintain 
substantially gainful employment.  The evidence as detailed above 
indicates that the symptoms and problems related to the Veteran's 
service-connected ateriosclerotic heart disease, bilateral 
arteriosclerosis obliterans, bilateral hearing loss, and 
residuals of a fracture of the right hand seriously affects his 
employability.  The April 2010 VA examiner has ruled out physical 
employment and the Board notes the significant restrictions that 
the VA audiological examiner has recommended regarding sedentary 
employment for the Veteran.  In summary, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran is 
unable to secure or follow a substantially gainful occupation as 
a result of his service-connected disabilities in a field 
consistent with his education, occupational history and physical 
limitations.  

Thus, applying the benefit of the doubt rule, the Board finds 
that the Veteran's service-connected disabilities are sufficient 
in and of themselves to prevent the Veteran from maintaining 
substantially gainful employment.  Therefore, the Board finds the 
record demonstrates that the Veteran's service-connected 
disabilities are of such severity as to preclude his 
participation in all forms of substantially gainful employment; a 
TDIU rating due to service-connected disabilities is warranted.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).  In light of the favorable 
determination contained herein, further development with regard 
to VA's duties to notify and assist would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).  


ORDER

Entitlement to a TDIU rating is granted, subject to the law and 
regulations governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


